DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on July 5, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the cabbage as “The Han 1ho Chinese” and it is unclear what this is. It is noted that the presently filed specification [0021] states the cabbage is disclosed in Korean Patent No.10-2015-0161731; however, as “The Han 1ho Chinese” is regarded as “essential material”, it may only be incorporated by reference to US patents or US patent application publication (see MPEP 608.01(p)).
Claim 8 recites, “wherein a lycopene content of the fermented food is in the range of 50% to 99% relative to a lycopene content of the vegetable” which is indefinite. Lycopene content in vegetables is based on many different factors (growing conditions, harvest, raw vs. processed vegetables, etc.) and it is unclear as to what the claim encompasses and how one skilled in the art would arrive at a proper comparison.
Regarding claim 9, it is unclear if the claim requires both “content” and “concentration” or if “content (concentration)” are intended to be interchangeable. Concentration is an amount of any type per volume of liquid or gas system and content is an amount of any type per mass of liquid or gas or solid system. Applicant is advised to amend the claim to recite only one and avoid the use of parenthesis.  
Claim 10 recites, “wherein a lycopene content of the fermented food after 6 months of storage is in the range of 50% to 99% relative to a lycopene content of the fermented food after 7 days of storage” which is indefinite. It is unclear if the range would be relative to the fermented food stored at any and every storage condition or only at specific conditions, etc. It is unclear how one skilled in the art would arrive at a proper comparison.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., KR 20000000376.
Regarding claims 1 and 2, Park teaches a fermented food comprising a lycopene-containing vegetable (Chinese cabbage) and lactic acid bacteria (page 3).
Regarding claim 4, claim 1 is applied as stated above. Park teaches wherein the lactic acid bacteria strain is Lactobacillus (page 3).
Regarding claims 7-10, claim 1 is applied as stated above. Given that the present claims are all directed to a property or characteristic of the claimed fermented food and the product of Koo is identical (i.e., comprising a lycopene-containing vegetable and lactic acid bacteria), the food of Koo would inherently possess identical properties and would therefore meet the presently claimed limitation. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” (MPEP 2112).
Regarding claims 11 and 12, claim 1 is applied as stated above. Park teaches wherein the Chinese cabbage kimchi inhibits human stomach cancer cells (gastric) (page3).

Claim(s) 1, 2, 4, 5, 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. US 2015/0050407.
Regarding claims 1 and 2, Koo teaches a fermented food comprising a lycopene-containing vegetable (Chinese cabbage) and lactic acid bacteria [0007-0012].
Regarding claims 4 and 5, claim 1 is applied as stated above. Koo further teaches wherein the lactic acid bacteria comprises a strain belonging to the genus Lactobacillus plantarum [0007].
Regarding claims 7-10, claim 1 is applied as stated above. Given that the present claims are all directed to a property or characteristic of the claimed fermented food and the product of Koo is identical (i.e., comprising a lycopene-containing vegetable and lactic acid bacteria), the food of Koo would inherently possess identical properties and would therefore meet the presently claimed limitation. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” (MPEP 2112).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US 2015/0050407 (claims 7-10 are also alternatively rejected over et al., KR 20000000376). 
Regarding claim 3, claim 1 is applied as stated above. Koo does not expressly disclose the specific variety of Chinese cabbage; however, as it is known in the art that taste and texture vary amongst different cabbage varieties, one would have easily chosen the variety of Chinese cabbage which would result in a final product having the desired taste and texture. Thus, the use of “The Han 1ho Chinese cabbage” would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence to the contrary. 
Regarding claim 6, claim 5 is applied as stated above. Koo teaches the use of Lactobacillus plantarum but does not expressly disclose Lactobacillus plantarum CJLP113. 
However, Koo teaches the Lactobacillus plantarum strain used in the invention delays maturation of kimchi and “[m]aturation-delayed kimchi according to a making method of the present invention may minimally change in quality during distribution to provide a savory flavor for a longer time, thus being appropriate for not only domestic distribution but export.” [0013]. Therefore, as the art teaches Lactobacillus plantarum strain delays the degradation of the kimchi product, degradation of the lycopene component therein would have also been delayed since the kimchi stayed “fresh” longer. Since both Applicants’ and Koo’s microorganisms are classified as Lactobacillus plantarum, there is a reasonable probability that Koo’s Lactobacillus plantarum strain is either identical or sufficiently similar to the claimed microorganism that whatever differences exist are not patentably significant. It is also noted that The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Lactobacillus plantarum CJLP113 differs, and if so to what extent, from the Lactobacillus plantarum disclosed by Koo. Therefore, burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant. 
Regarding claims 7-10, claim 1 is applied as stated above. Given that the present claims are all directed to a property or characteristic of the claimed fermented food and the product of Koo (and Park) is identical (i.e., comprising a lycopene-containing vegetable and lactic acid bacteria), it is prima facie obvious that the fermented food of Koo (and Park) would also possess identical properties and would therefore meet the presently claimed limitation. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” (MPEP 2112).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/418539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1, 2, 4, 5, 6, copending Application No. 17/418539 claims 1, 2, 3 and 4 recites a fermented food comprising a lycopene containing vegetable (Chinese cabbage is known in the art as “kimchi cabbage”) and wherein the LAB comprises Lactobacillus plantarum CJLP113. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartkiene et al, Lactic Acid Fermentation of Tomato, also teaches a fermented food comprising a lycopene-containing vegetable and lactic acid bacteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792